Western Reserve Bancorp, Inc. and
Western Reserve Bank
Senior Executive Incentive Compensation Plan

The Board of Directors of Western Reserve Bancorp, Inc. and Western Reserve Bank
desires to provide an Incentive Compensation Plan for the Senior Executives of
the Bank that will achieve the following objectives:



  •   Allow the Company to attract and retain talented senior executives;



  •   Align the interests of the Company’s senior executives with those of the
Company’s shareholders;



  •   Recognize that there are several components to the Company’s financial
success, including profitability, growth and asset quality; and



  •   Provide a quantitative way to measure each of the components of the
Company’s financial success and to allocate rewards equitably among each of the
Company’s senior executives.

To this end, the Board of Directors has adopted the Revised and Amended Senior
Executive Incentive Compensation Plan (“the Plan”), which is attached as
Exhibit 1.

The Plan seeks to provide a range of potential rewards based on the Company’s
results in each of eight Performance Factors, discussed below. The Plan involves
seven Performance Levels, ranging from acceptable (Level 1) to spectacular
(Level 7).

This plan covers the following senior executives:



  •   President and Chief Executive Officer; and



  •   Senior Vice Presidents.

The Plan provides for varying Bonus Percentages in relation to Base
Compensation. Base Compensation is defined as the senior executive’s actual
earnings for the year, exclusive of any bonuses or fringe benefits.

The Board believes that a properly-designed incentive plan does not
over-emphasize one type of behavior to the detriment of another. For instance,
if Loan Growth were the only Performance Factor, Asset Quality could potentially
suffer. Or, if Profitability were the only measure, Growth might be hampered.
Therefore, the Plan provides for seven Performance Factors in three broad
categories:

Page 1 of 5

Adopted: January 19, 2006
Revised: January 18, 2007
Revised: May 1, 2008

1

Western Reserve Bancorp, Inc. and
Western Reserve Bank
Senior Executive Incentive Compensation Plan

Overall Profitability:

—Return on Average Consolidated Equity
—Net Interest Margin
—Earnings Per Share Growth

Growth Rates:

—Loan Growth
—Local Deposit Growth

Asset Quality:

—Nonperforming Assets as a Percentage of Total Assets
—Net Charge-offs as a Percentage of Average Net Loans

There is also a provision for a Discretionary component of the Incentive
Compensation payment. This component is based on the Company’s overall
Performance Level, as determined by the Board of Directors.

Likewise, the Plan is designed to assign an appropriate Weighting to each of the
Performance Factors. For example, each senior executive’s potential bonus is
based 45% on Overall Profitability, 30% on Growth, 16% on Asset Quality, and 9%
on the Board’s Discretion.

The Plan provides for a Minimum Threshold to be met before any payments may be
made under the Plan. This Threshold is based on the Board-approved budget for
the Plan year. The Threshold is computed as follows:



  •   The Company must have Net Income after accrual for any Profit Sharing,
Special Awards and Senior Executive Incentive Compensation ) of at least 85% of
budget in order for any payments to be made under the Plan. (Obviously, at this
level of performance, the Profitability targets would not have been met.)



  •   If the Company earns between 85% and 99% of budgeted net income, any
payments otherwise earned under the Plan will be pro-rated to that percentage.



  •   If the Company earns at least 100% of budgeted net income, the payments
will be computed as per the Plan.

No payment of Incentive Compensation for the Plan year will be made until after
the Company’s year-end results are finalized and released.

The senior executive must be in the Company’s employ at the time any payment is
made under the Plan to receive the payment.

The Board of Directors reserves the right to modify or terminate this Plan at
any time.

Page 2 of 5

Adopted: January 19, 2006
Revised: January 18, 2007
Revised: May 1, 2008

2

Western Reserve Bancorp, Inc. and Western Reserve Bank
Senior Executive Incentive Compensation Plan

Exhibit 1

A. Potential Bonuses as Percent of Base Compensation

                      Groups Performance         Level   CEO   Senior VPs
1
    10 %     10 %
2
    20 %     15 %
3
    30 %     20 %
4
    40 %     25 %
5
    50 %     30 %
6
    60 %     35 %
7
    70 %     40 %

Page 3 of 5

Adopted: January 19, 2006
Revised: January 18, 2007
Revised: May 1, 2008

3

Western Reserve Bancorp, Inc. and Western Reserve Bank
Senior Executive Incentive Compensation Plan

Exhibit 1

B. Performance Factors and Weightings

                                      CEO   Senior VPs Overall Profitability  
45%   45% Return on Avg. Equity
    15 %     15 % Net Interest Margin
    15 %     15 %
Core EPS Growth
            15 %     15 %
Growth Rates
            30 %     30 %
 
                       
Loan Growth
            15 %     15 % Local Deposit Growth
    15 %     15 %
Asset Quality
            16 %     16 %
 
                       
Non-Performing
                        Assets/Total Assets
    8 %     8 % Net Charge-Offs/Avg Loans
    8 %     8 %
Discretionary
            9 %     9 %
 
                       
Total Weighting
            100 %     100 %
 
                       

Page 4 of 5

Adopted: January 19, 2006
Revised: January 18, 2007
Revised: May 1, 2008

4

Western Reserve Bancorp, Inc. and Western Reserve Bank
Senior Executive Incentive Compensation Plan

Exhibit 1

C. Performance Targets

                                                                               
                      Non-   Net                                            
Performing   Charge- Performance   Return on   Net Interest   EPS   Loan   Local
Deposit   Assets/   Offs/ Level   Avg. Equity   Margin   Growth   Growth  
Growth   Total Assets   Avg. Loans
1
    8.00 %     3.75 %     6.0 %     8.0 %     10.0 %     0.75 %     0.15 %
2
    10.00 %     3.85 %     9.0 %     10.0 %     12.0 %     0.65 %     0.13 %
3
    12.00 %     3.95 %     12.0 %     12.0 %     14.0 %     0.55 %     0.10 %
4
    14.00 %     4.05 %     15.0 %     14.00 %     16.0 %     0.45 %     0.07 %
5
    16.00 %     4.15 %     18.0 %     16.00 %     18.0 %     0.35 %     0.04 %
6
    18.00 %     4.25 %     21.0 %     18.00 %     20.0 %     0.25 %     0.02 %
7
    20.00 %     4.35 %     24.0 %     20.00 %     22.0 %     0.15 %     0.00 %

Page 5 of 5

Adopted: January 19, 2006
Revised: January 18, 2007
Revised: May 1, 2008

5